EXHIBIT 10.11

SEAGATE TECHNOLOGY

2004 STOCK COMPENSATION PLAN

NOTICE OF RESTRICTED STOCK UNIT GRANT

Seagate Technology, a limited company domiciled in the Cayman Islands (the
“Company”), pursuant to its 2004 Stock Compensation Plan (the “Plan”), hereby
grants to Participant the number of restricted stock units set forth below (the
“Award”). Each restricted stock unit subject to this Award represents the right
to receive one share of the Company’s Common Stock. This Award is subject to all
of the terms and conditions as set forth herein and in the Restricted Stock Unit
Agreement and the Plan, both of which are provided with this Notice of
Restricted Stock Unit Grant (the “Grant Notice”) and incorporated herein in
their entirety. Capitalized terms not otherwise defined in this Grant Notice or
the Restricted Stock Unit Agreement shall have the same meanings as in the Plan.

 

Participant:

 

 

Global ID Number:

 

 

Date of Grant:

 

 

Grant Number:

 

 

Vesting Commencement Date:

 

 

Number of Restricted Stock Units:

 

 

 

Vesting Schedule:

1/4th of the Restricted Stock Units vest each year on the first four
anniversaries of the Vesting Commencement Date, subject to the Participant’s
Continuous Service with the Company. Notwithstanding the foregoing, in the event
of the Participant’s termination of Continuous Service on account of the
Participant’s death, the Participant shall be deemed to have completed an
additional year of service as of the termination date.

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to the terms of, this Grant Notice, the
Restricted Stock Unit Agreement and the Plan (including any exhibits to each
document). Participant further acknowledges that this Grant Notice, the
Restricted Stock Unit Agreement and the Plan (including any exhibits to each
document) set forth the entire understanding between Participant and the Company
regarding the acquisition of the shares of the Company’s capital stock subject
to this Award and supersede all prior oral and written agreements with respect
thereto, including, but not limited to, any other agreement or understanding
between Participant and the Company or an Affiliate relating to Participant’s
Continuous Service with the Company and any termination thereof, compensation,
or rights, claims or interests in or to shares of the capital stock of the
Company.

Participant also acknowledges that, unless Participant specifically requests (or
has in the past specifically requested) to receive communications regarding the
Plan and this Award in paper form, Participant agrees to receive all
communications regarding the Plan and this Award (including but not limited to
the Prospectus) by electronic delivery through access on the Company’s internal
website and/or Internet website at http://eq.seagate.com, which Participant may
easily access and understands how to access, review and print the communications
posted thereon. In addition, Participant agrees that it is Participant’s
responsibility to notify the Company of any changes to Participant’s mailing
address so that Participant may receive any shareholder information to be
delivered by regular mail.

 

SEAGATE TECHNOLOGY By:   /s/ William D. Watkins Title:   Chief Executive Officer



--------------------------------------------------------------------------------

SEAGATE TECHNOLOGY

2004 STOCK COMPENSATION PLAN

RESTRICTED STOCK UNIT AGREEMENT

Seagate Technology (the “Company”) has awarded you Restricted Stock Units,
pursuant to the provisions of the Company’s 2004 Stock Compensation Plan (the
“Plan”), the Restricted Stock Unit Grant Notice (including any attachments
thereto, “Grant Notice”) and this Restricted Stock Unit Agreement (including any
attachments hereto, “Agreement”) (collectively, the “Award”). Defined terms not
explicitly defined in this Agreement or the Notice but defined in the Plan shall
have the same definitions as in the Plan.

The details of your Award are as follows:

1. GRANT OF RESTRICTED STOCK UNITS. You are entitled to the aggregate number of
restricted stock units (the “Restricted Stock Units”) specified in your Grant
Notice pursuant to the terms and conditions of this Agreement. Each restricted
stock unit represents the right to receive one share of the Company’s Common
Stock (the “Common Stock”), subject to the terms and conditions set forth in the
Grant Notice, this Agreement, and the Plan, each as amended from time to time.

2. VESTING & SETTLEMENT. Subject to the limitations contained herein, the
Restricted Stock Units will vest as provided in the Grant Notice, provided that
vesting will cease upon the termination of your Continuous Service with the
Company and its Subsidiaries and Affiliates (“Termination”). Upon the vesting of
any Restricted Stock Units, as promptly as is reasonably practicable, shares of
Common Stock shall be issued to you and the Company shall deliver to you a stock
certificate or other appropriate documentation evidencing the number of shares
of Common Stock of the Company issued in settlement of such vested Restricted
Stock Units. Notwithstanding anything to the contrary, the settlement of the
Restricted Stock Units shall be conditioned upon your making adequate provision
for federal, state or other tax withholding obligations, if any, which arise
upon the settlement of the Restricted Stock Units.

3. TERMINATION. In the event your Termination, you shall forfeit any or all of
the Restricted Stock Units that have not vested as of the date of Termination.

4. RIGHTS AS HOLDER OF RESTRICTED STOCK UNITS. You shall have no rights as a
stockholder of the Company with respect to your Restricted Stock Units until the
date of issuance to you of a certificate or other evidence of ownership
representing Common Stock of the Company.

5. NUMBER OF SHARES. The number of shares of Common Stock subject to your
Restricted Stock Unit Award may be adjusted from time to time for changes in
capitalization, as provided in Article XIII of the Plan.

6. SECURITIES LAW COMPLIANCE. You will not be issued any shares under your Award
unless the shares are either (a) then registered under the Securities Act or
(b) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award must also comply
with other applicable laws and regulations governing the Award, and you will not
receive such shares if the Company determines that such receipt would not be in
material compliance with such laws and regulations.

7. TRANSFERABILITY. The Restricted Units may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant without the prior written



--------------------------------------------------------------------------------

consent of the Company and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Affiliate; provided that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.

8. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or on the part of the Company or an Affiliate to continue your
employment. In addition, nothing in your Award shall obligate the Company or an
Affiliate, their respective shareholders, boards of directors, Officers or
Employees to continue any relationship that you might have as an Employee,
Director or Consultant for the Company or an Affiliate.

9. TAX CONSEQUENCES. Set forth below is a brief summary as of the Grant Date of
certain United States federal income tax consequences of the award of Restricted
Units. THIS SUMMARY DOES NOT ADDRESS EMPLOYMENT, SPECIFIC STATE, LOCAL OR
FOREIGN TAX CONSEQUENCES THAT MAY BE APPLICABLE TO YOU. YOU UNDERSTAND THAT THIS
SUMMARY IS NECESSARILY INCOMPLETE, AND THAT THE TAX LAWS AND REGULATIONS ARE
SUBJECT TO CHANGE.

(a) You shall recognize ordinary income at the time or times your Restricted
Units vest and are settled by delivery of the shares subject thereto to you in
an amount equal to the fair market value of such shares on each such settlement
date and the Company shall be required to collect all the applicable withholding
taxes with respect to such income.

(b) You will be solely responsible for the payment of all U.S. federal income
and other taxes, including any state, local or non-U.S. income or employment tax
obligation that may be related to the Shares, including any such taxes that are
required to be withheld and paid over to the applicable tax authorities (the
“Tax Withholding Obligation”).

(c) Unless the Company, in its sole discretion, chooses to satisfy the Tax
Withholding Obligation by some other means in accordance with clause (d) below,
your acceptance of this Agreement constitutes your instruction and authorization
to the Company and any brokerage firm determined acceptable to the Company for
such purpose to sell on your behalf a whole number of shares from those shares
issuable to you upon settlement of the Restricted Stock Units as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
applicable Tax Withholding Obligation. Such shares will be sold on the day the
Tax Withholding Obligation arises or as soon thereafter as practicable. You will
be responsible for all brokers’ fees and other costs of sale, which fees and
costs may be deducted from the proceeds of the foregoing sale of shares, and you
agree to indemnify and hold the Company and any brokerage firm selling such
shares harmless from any losses, costs, damages, or expenses relating to any
such sale. To the extent the proceeds of such sale exceed your Tax Withholding
Obligation, such excess cash will be deposited into the securities account
established with the brokerage service provider for the settlement of your
Restricted Stock Units. You acknowledge that the Company or its designee is
under no obligation to arrange for such sale at any particular price, and that
the proceeds of any such sale may not be sufficient to satisfy your Tax
Withholding Obligation. Accordingly, you agree to pay to the Company as soon as
practicable, including through additional payroll withholding, any amount of the
Tax Withholding Obligation that is not satisfied by the sale of shares described
above.

(d) At any time before any Tax Withholding Obligation arises, the Company may,
in its sole discretion, elect to satisfy your Tax Withholding Obligation through
share withholding



--------------------------------------------------------------------------------

pursuant to this Section 9(d). As such, to the extent the Company makes such an
election, you hereby authorize the Company to withhold shares otherwise
deliverable upon settlement of the Restricted Stock Units having a Fair Market
Value on the date of settlement equal to the amount required to be withheld; an
amount sufficient to satisfy the applicable Tax Withholding Obligation.

(e) Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to issue any shares subject
to your Restricted Stock Units.

10. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.

11. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assignees.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.